Bv the Court,
unanimously. A corrupt agreement is essential to constitute usury; and to form a corrupt agreement, as in all other contracts, the ittinds of the parties must meet. The assent of Beach was, therefore, as essential to the existence of, a usurious agreement as that of Bird.
From these premises it follows, as an undeniable consequence, that there could be no corrupt agreement while either of the parties remained ignorant of the excessive reservation; and the jury ought to have been so instructed.
NevV trial to be granted.